DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16th, 2013 is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 - 18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 & 10, the prior art fails to disclose or make obvious the claimed combination including the following features:
Aoki (JP 2014097570 A) teaches a power tool (see Fig 3) comprising a motor (#6) and a cooling fan (#4) which draws in a first cooling air (#a) from a first air suction port (#21), and draws in a second cooling air (#b) from a second air suction port (#33). The tool further comprises a passage (Fig 5, #14) extending from the first air suction port to the handle portion (#2) and returning to the housing portion (#2b,#32). However, Tanimoto does not specifically teach a housing portion and a handle portion extending from the housing portion, the housing portion accommodates a motor having a stator and a rotor, and a cooling fan that cools the motor… the handle portion accommodates a switch capable of turning on/off the motor by operation of an operator. Further, Tanimoto does not teach the passage extending from the first air suction port to the hand portion is isolated from the flow of second cooling air, as is claimed in claims 1 and 10. The tool of Tanimoto does have some of the above elements, but to re-arrange them in a way as claimed by the applicant would render the prior art unsuitable for operation (the streams must cool the motor and then be directed back towards the handle to be merged and discharged by the cooling fan. See stream C in Fig 3).
Pfisterer (US 2004/0124721 A1) teaches a power tool (Fig 1, #1) comprising a motor (#2) and a cooling fan (#4) which draws in a first cooling air (#5’) from a first air suction port (#7’), and a second cooling air (#5) from a second air suction port (#7). The tool further comprises a passage (see Fig 1, passage from the first air suction port (#7’) to the motor (#2)) wherein the switch (#14) is cooled by the first cooling air flowing in the passage (see ¶ [0018]). However, Pfisterer does not specifically teach that the passage extends from the first air suction port at the housing portion to the handle portion and returning to the housing through the handle portion (emphasis added), as is claimed in claims 1 and 10.
Takeda (US 2016/0193727 A1) teaches a power tool (Fig 2, #1) with air cooling streams (see Fig 2). However, Takeda does not specifically teach a housing portion and a handle portion extending from the housing portion, the housing portion accommodates a motor having a stator and a rotor, and a cooling fan that cools the motor… the handle portion accommodates a switch capable of turning on/off the motor by operation of an operator.
Numata (US 2005/0153636 A1) teaches a power tool (Fig 1) comprising a motor (#201) and a cooling fan (#217) which draws in cooling air through an inlet (not shown, see ¶ [0020]) and cause cooling air to flow within the motor housing to cool the motor (see ¶ [0020] – [0022]). However, Numata does not specifically teach a housing portion and a handle portion extending from the housing portion, the housing portion accommodates a motor having a stator and a rotor, and a cooling fan that cools the motor… the handle portion accommodates a switch capable of turning on/off the motor by operation of an operator. Further, Numata does not teach the passage extending from the first air suction port to the hand portion is isolated from the flow of second cooling air, as is claimed in claims 1 and 10.
The combinations of the claimed limitations are novel and found to be allowable over prior art. The cited references taken singly or in combination do not anticipate or make obvious the applicant’s claimed invention.
Regarding claims 2-9 & 11-18, they are allowed as depending from claims 1 & 10, identified as allowable (see above).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A SMITH whose telephone number is (571) 272-3974 and email address is Jacob.Smith@uspto.gov.  The examiner can normally be reached on M-F 6:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACOB A SMITH/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANDREW M TECCO/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        	
--